Dissenting Opinion by
Kellee, J.:
The Act of March 29, 1869, P. L. 22, provides that whoever shall wantonly or cruelly illtreat or abuse any animal shall be deemed guilty of a misdemeanor. This is a clear and concise declaration which would ordinarily be understood as requiring the binding over of a defendant to the court of quarter sessions and a trial by jury therein; the provisions following which are construed to convert the proceeding into a summary one are, in my opinion, repugnant to our present Constitution and of no effect.
Appeals from summary conviction can only be taken upon allowance of the appellate court upon cause shown (Constitution, article V, section 14), and when so allowed they are tried by the court of quarter sessions without a jury: Com. v. Waldman, 140 Pa. 89; Sadler on Criminal Procedure, section 778. This act provides that if the fine imposed by the alderman or magistrate is over ten dollars, the defendant may appeal to the court of quarter sessions simply by entering bail in the .usual manner for his appearance at said court, “when the offense shall be prosecuted in the same manner as is now directed by law in other cases of misdemeanor,” showing that the term “misdemeanor” was used in its strict sense of an indictable offense not amounting to felony.
*252The act also provides (section 2), that the alderman or magistrate, in lieu of deciding the cause, may bind over or commit the accused to appear at the court of quarter sessions and if on such binding over or commitment, or if on appeal as aforesaid, the defendant be convicted of such misdemeanor he shall be sentenced to pay a fine not exceeding two hundred dollars, or undergo an imprisonment not exceeding one year or both at the discretion of the court. In my opinion, an offense cannot lawfully be changed from a summary conviction, with a maximum fine of twenty dollars, to an indictable offense, punishable by fine and imprisonment, at the whim or caprice of an alderman or magistrate; the law must fix it as one or the other, and the accused has a right to know definitely which it is.
.The act declares the offense to be a misdemeanor and fixes the sentence on conviction after trial by jury in the court of quarter sessions; the remaining provisions may be disregarded as in conflict with the Constitution.
I would affirm the judgment of the court below.